Title: From Alexander Hamilton to Sharp Delany, 20 January 1795
From: Hamilton, Alexander
To: Delany, Sharp


Treasury Department, January 20, 1795. “I have not received from you agreeably to my request a particular Statement in writing of all the circumstances which have attending the fitting out & Sailing of Three Vessels which have been armed in this Port in whole or in part as Cruisers in the service of France. It is essential, that I receive it this Week & that it be very particular & correct. Among the circumstances expected to be noticed is the application to you for permission to send on board of her Ammunition & Military Stores.”
